Exhibit 10.1

As of January 1, 2006

Sunstone Hotel Properties, Inc.

c/o Interstate Hotels & Resorts, Inc.

4501 N. Fairfax Drive, Suite 800

Arlington, VA 22203

 

  Re: Modification of Master Agreement

Ladies and Gentlemen:

Reference is made to that certain Master Agreement dated as of October 26, 2004
(as assigned, assumed and amended, the “Master Agreement”), by and among
Sunstone Hotel Properties, Inc., a Colorado corporation (“Operator”), and each
entity other than Operator which is a signatory to this letter agreement (each
an “Owner” or collectively, the “ Owners”). Unless otherwise defined herein, all
capitalized terms used in this letter agreement shall have the meanings ascribed
to such terms in the Master Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Operator and each Owner hereby agree as follows:

(a) Effective as of January 1, 2006, Section 7 of the Master Agreement is hereby
modified to read in full as follows:

“7. Dedicated Staff. Operator and/or its affiliates shall establish and maintain
a dedicated operational staff to oversee the operations, sales and marketing,
revenue management and centralized accounting for the Portfolio Properties (the
“Staff”). The Staff will initially consist of personnel filing the positions and
numbers thereof set forth on Schedule C which shall also summarize the
approximate costs of such personnel, as modified by that certain letter
agreement dated July 1, 2005. From and after January 1, 2006, Operator may make
decreases in the Overhead (as such term is defined below) proportionately with
changes in Total Revenues from the Portfolio Properties; provided, however,
Owner shall have approval rights over the change in identity of any person
filling the Staff positions which approval shall not be unreasonably withheld or
delayed. The Staff shall be based in Southern California in the offices
maintained by Owner unless otherwise agreed to by Owner, and Operator shall bear
the portion of the expenses (rent, CAM charges, utilities, IT maintenances costs
and such other matters set forth on Schedule C) that are expressly set forth on
Schedule C as allocable to Operator (the portion of the expenses expressly set
forth on Schedule C as allocable to Operator and the salaries, benefits and
related employment expenses of the Staff are referred to herein as the
“Overhead”).



--------------------------------------------------------------------------------

Commencing January 1, 2007, Operator shall have the right to reduce the Overhead
that existed as of December 31, 2006 by an aggregate amount of up to ten percent
(10%) as a result of achieving synergies with the hotel operations of other
hotels managed by Operator Affiliates which reduction shall be exclusive of, and
in addition to, any reductions in Overhead as a result of proportionate
decreases in Total Revenues from the Portfolio Properties as described above.
Operator shall have the sole discretion and control in making increases in the
Staff and Overhead. Operator shall have the sole discretion and control in the
supervision of the Staff, including, but not limited to, the recruitment,
dismissal and determination of wages, benefit and severance policies.
Notwithstanding the foregoing, Operator shall not make any change in the
identity of the persons filling the following positions: Executive Vice
Presidents of Operations or the Regional Directors of Operations, Executive and
Regional Vice Presidents of Sales and Marketing, Directors of Regional Sales,
Directors of Hotel Accounting and/or certain mutually agreed upon key Revenue
Management personnel overseeing the Portfolio Properties without the prior
written consent of Owner, which consent shall not be unreasonably withheld or
delayed. Further, no reductions in Overhead or Staff made by Operator pursuant
to this Section 7 shall be permitted to the extent such reductions (either
individually or in the aggregate) adversely affect Operator’s ability to timely
and efficiently discharge its duties and obligations hereunder and under the
Management Agreements.”

Except as modified hereby, the Master Agreement shall remain in full force and
effect.

IN WITNESS WHEREOF, the parties hereto have executed this letter agreement
effective as of the day and year first above written.

 

SUNSTONE HOTEL PROPERTIES, INC. By:  

/s/ Christopher L. Bennett

Name:

 

Christopher L. Bennett

Title:

 

Secretary & SVP

 

SHP LESSEE CORP. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

SUNSTONE LASALLE LESSEE, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

2



--------------------------------------------------------------------------------

WB SUNSTONE-HOLLYWOOD, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

SUNSTONE/WB MANHATTAN BEACH LESSEE, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

SUN NAPA MERLOT LESSEE, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

SUNSTONE HOLT LESSEE, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

WB SUNSTONE-RIVERSIDE, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

SHP LESSEE II CORP. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

WB SUNSTONE-BOISE, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

WHP HOTEL LESSEE - 3, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

3



--------------------------------------------------------------------------------

WB GRAND RAPIDS, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

ROCHESTER RIBM LESSEE, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

SUNSTONE SIDEWINDER LESSEE, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

WB SUNSTONE-LAKE OSWEGO, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

WB SUNSTONE-PORTLAND, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

SUNSTONE COWBOY LESSEE, L.P. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

SHP LESSEE III CORP. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

SUNSTONE DURANTE LESSEE, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

4



--------------------------------------------------------------------------------

SUNSTONE KAHLER LESSEE, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

SUNSTONE VALLEY RIVER LESSEE, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

SUNSTONE BROADHOLLOW LESSEE, INC. By:  

/s/ Jon D. Kline

Name:

 

Jon D. Kline

Title:

 

Vice President

 

5